Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the limitation of claim 1 “said data management means is configured to store and/or access said set of private data, the private data being associated uniquely to said user profile, wherein said authentication procedure comprises: in response to receiving an authentication code, determining whether a user profile among one or more user profiles is associated with said received authentication code, in response to determining that said user profile is associated with said received authentication code, displaying a set of private associated with said user profile, and in response to determining that no user profile is associated with said received authentication code, generating a new user profile and associating said new user profile with said received authentication code; and wherein during said authentication procedure, a list of user profiles or usernames is not displayed, such that the user that enters an authentication code cannot see user profiles of other users among said one or more users” is found to be allowable in combination with all remaining limitations of the claims.
The following is an examiner’s statement of reasons for allowance: the limitation of claim 18 “in response to determining that a user profile is associated with said authentication code, activating said user profile associated to said authentication code entered during phase; or in response to determining that no user profile is associated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424